Case: 13-10289   Date Filed: 08/09/2013   Page: 1 of 3


                                                       [ DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10289
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 8:11-cv-02584-VMC,
                      Bkcy No. 8:10-bk-14527-CPM

In Re: JAMES V. UTTERMOHLEN,
                                                      Debtor.
___________________________________________________


TRACI K. STEVENSON,
                                                      Plaintiff- Appellant,
                                   versus
JAMES V. UTTERMOHLEN,
                                                      Defendant -Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 9, 2013)


Before BARKETT, MARCUS, and HILL, Circuit Judges.
                Case: 13-10289       Date Filed: 08/09/2013       Page: 2 of 3


PER CURIAM:

       This appeal involves debtor James V. Uttermohlen=s (Uttermohlen) filing

under Chapter 7 of the Bankruptcy Code in 2010, seeking to discharge

approximately $40,000.00, in unsecured, non-priority liabilities. 1 On his Schedule

C, Uttermohlen filed a Schedule C exempt asset claim to a A2010 Tax Refund,@ in

an amount to be determined, under Florida law. Uttermohlen later amended his

Schedule C to claim that the amount was $10,668.00, and by definition was

exempt as tenancy-by-the-entireties property under 11 U.S.C. ' 522(b)(3)(B), as

well as Florida law.

       Bankruptcy trustee Traci K. Stevenson (Trustee) objected on three grounds:

(1) that the refunded tax contributions solely related to Uttermohlen=s income,

business income, and losses; (2) that the non-filing spouse does not work outside

the home; and, (3) that the 2010 Tax Refund is not tenancy-by-the-entireties

property and should be apportioned according to each spouse’s= income

contribution.



       1
          There was a jurisdictional issue in this appeal that was carried with the case. Upon
review, we find that the order of the district court, affirming the bankruptcy court order
overruling the Trustee=s objection to an exemption claimed under 11 U.S.C. ' 522(b)(3)(B), is a
final and appealable order. See Wisz v. Moister (in the Matter of Wisz), 778 F.2d 762, 764 (11th
Cir. 1985); Growth Realty Cos. v. Regency Woods Apts. (In re Regency Woods Apts.), 686 F.2d
899, 902 (11th Cir. 1982).

                                                2
              Case: 13-10289     Date Filed: 08/09/2013   Page: 3 of 3


      After two hearings, the bankruptcy court overruled the Trustee=s Objection

to Debtor=s Claim of Exemptions in 2011. The bankruptcy court found that all

unities required to own property as tenants-by-the-entireties existed on the date that

Uttermohlen filed bankruptcy, and that therefore the tax refund was properly

claimed as exempt property.

      The Trustee appealed to the district court. In a well-reasoned, thorough

opinion, the district court affirmed the ruling of the bankruptcy court. We have

reviewed the record in this appeal, the briefs, and the arguments of counsel.

Finding no error, we affirm the judgment of the district court.

      AFFIRMED.




                                          3